Exhibit 10.4

HARLEY-DAVIDSON

MANAGEMENT DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. DEFINITIONS AND CONSTRUCTION

   2   

Section 1.01. Definitions

   2   

Section 1.02. Construction and Applicable Law

   6

ARTICLE II. PARTICIPATION

   8   

Section 2.01. Eligibility

   8

ARTICLE III. EMPLOYEE DEFERRED COMPENSATION

   9   

Section 3.01. Deferrals Of Base Compensation

   9   

Section 3.02. Deferrals of Annual Bonus Awards

   10   

Section 3.03. Restricted Stock Deferrals

   11   

Section 3.04. Matching Contribution Credits

   14   

Section 3.05. Employer Retirement Contribution Restoration Credits

   14   

Section 3.06. Other Deferrals and Credits

   15   

Section 3.07. Effect of Unforeseeable Emergency or Hardship

   15   

Section 3.08. Involuntary Termination of Deferral Elections

   16

ARTICLE IV. ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS

   17   

Section 4.01. Investment Options

   17   

Section 4.02. Participant Investment Elections

   17   

Section 4.03. Allocation of Deemed Investment Gain or Loss

   18   

Section 4.04. Accounts are For Record Keeping Purposes Only

   18

ARTICLE V. DISTRIBUTION OF ACCOUNTS

   22   

Section 5.01. Distribution of Account

   22   

Section 5.02. Distribution Election

   23   

Section 5.03. Death Benefit Payments

   25   

Section 5.04. Hardship Withdrawals

   26   

Section 5.05. Automatic Single Sum Distribution

   26   

Section 5.06. Acceleration of Payments Upon a Change of Control

   27

ARTICLE VI. GENERAL PROVISIONS

   28   

Section 6.01. Administration

   28   

Section 6.02. Restrictions to Comply with Applicable Law

   28   

Section 6.03. Claims Procedures

   28   

Section 6.04. Participant Rights Unsecured

   30   

Section 6.05. Distributions for Tax Withholding and Payment

   30   

Section 6.06. Amendment or Termination of Plan

   31   

Section 6.07. Administrative Expenses

   33   

Section 6.08. Successors and Assigns

   33   

Section 6.09. Right of Offset

   33   

Section 6.10. Not a Contract of Employment

   34   

Section 6.11. Miscellaneous Distribution Rules

   34

 

i



--------------------------------------------------------------------------------

HARLEY-DAVIDSON

MANAGEMENT DEFERRED COMPENSATION PLAN

Harley-Davidson Motor Company Group, Inc. (the “Company”) maintains the
Harley-Davidson Management Deferred Compensation Plan for the benefit of
eligible employees of the Company and its Affiliates.

The Plan is intended to promote the best interests of the Company and its
Affiliates by attracting and retaining key management employees possessing a
strong interest in the successful operation of the Company and its Affiliates
and encouraging their continued loyalty, service and counsel to the Company and
its Affiliates. The Plan is amended and restated effective January 1, 2009 to
comply with final regulations under Code Section 409A.



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND CONSTRUCTION

Section 1.01. Definitions.

The following terms have the meanings indicated below unless the context in
which the term is used clearly indicates otherwise:

(a) Account: The record keeping account or accounts maintained to record the
interest of each Participant under the Plan. An Account is established for
record keeping purposes only and not to reflect (or require) the physical
segregation of assets on the Participant’s behalf. To the extent relevant with
respect to any Participant, the Participant’s overall Account may consist of
such subaccounts or balances as the Administrator may determine to be necessary
or appropriate.

(b) Administrator: The Retirement Plans Committee appointed by the Board.

(c) Affiliate: Each corporation, trade or business that, with the Company, forms
part of a controlled group of corporations or group of trades or businesses
under common control within the meaning of Code Sections 414(b) or (c); provided
that for purpose of determining when a Participant has incurred a Separation
from Service, the phrase “at least fifty percent (50%)” shall be used in place
of “at least eighty percent (80%)” each place it appears in Code Section 414(b)
and (c) and the regulations thereunder.

(d) Annual Bonus Deferral: See Section 1.01(l)(ii).

(e) Base Compensation: The base salary or wage payable by a Participating
Employer to an Eligible Employee for services performed prior to reduction for
contributions by the Eligible Employee to this Plan or pre-tax or after-tax
contributions by the Eligible Employee to any other employee benefit plan
maintained by a Participating Employer, but exclusive of extraordinary payments
such as overtime, bonuses, meal allowances, reimbursed expenses, termination
pay, moving pay, commuting expenses, severance pay, non-elective deferred
compensation payments or accruals, stock options or restricted stock, or the
value of employer-provided fringe benefits or coverage, all as determined in
accordance with such uniform rules, regulations or standards as may be
prescribed by the Administrator.

 

2



--------------------------------------------------------------------------------

(f) Base Compensation Deferral: See Section 1.01(l)(i).

(g) Beneficiary: The person or entity designated by a Participant to be his or
her beneficiary for purposes of this Plan. If a beneficiary dies before
receiving all payments due such beneficiary, any remaining payments will be made
to the designated beneficiary’s estate unless a contingent beneficiary was
designated by the Participant as to such amounts. If there is a contingent
beneficiary payments will be made to the contingent beneficiary and, if such
contingent beneficiary dies, any remaining payments will be made to the
contingent beneficiary’s estate. If there is no beneficiary designation in force
when Plan benefits become payable upon the death of a Participant, payment shall
be made to the Participant’s current spouse, or if the Participant is not
married or the spouse is not then living, to the Participant’s estate.
Beneficiary designations shall be in writing, filed with the Administrator, be
in such form as the Administrator may prescribe for this purpose, and shall
become effective only upon acknowledgement by the Administrator.

(h) Board: The Board of Directors of the Company.

(i) Code: The Internal Revenue Code of 1986, as interpreted by regulations and
rulings issued pursuant thereto, all as amended and in effect from time to time.
Any reference to a specific provision of the Code shall be deemed to include
reference to any successor provision thereto.

(j) Committee: The Compensation Committee of the Board of Directors of
Harley-Davidson, Inc.

(k) Company: Harley-Davidson Motor Company Group, Inc., or any successor
thereto.

(l) Deferral: An amount credited, in accordance with a Participant’s election,
to the Participant’s Account under the Plan in lieu of the current payment of an
equal amount of compensation to the Participant. Deferrals include the
following:

 

  (i) Base Compensation Deferral: A Deferral of all or a portion of a
Participant’s Base Compensation in accordance with Section 3.01.

 

3



--------------------------------------------------------------------------------

  (ii) Annual Bonus Deferral: A Deferral of all or a portion of a Participant’s
annual bonus award in accordance with Section 3.02.

 

  (iii) Restricted Stock Deferral: A Deferral of all or a portion of a
Participant’s restricted stock or restricted stock unit award under the
Incentive Stock Plan, in accordance with Section 3.03.

(m) Disability: The inability of a Participant to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Administrator.

(n) Eligible Employee: A common law employee of a Participating Employer who has
been designated by the Administrator or the Committee as being eligible to
participate in this Plan or who is eligible for the benefits described in
Section 3.05.

(o) ERISA: The Employee Retirement Income Security Act of 1974, as interpreted
by regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of ERISA shall be
deemed to include reference to any successor provision thereto.

(p) Incentive Stock Plan: The Harley-Davidson, Inc. 2004 Incentive Stock Plan,
or any successor to such plan.

(q) Investment Options: The hypothetical investment options established by the
Administrator from time to time (which may, but need not, be based upon one or
more of the investment options available under the Retirement Savings Plan for
Salaried Employees of Harley-Davidson).

 

4



--------------------------------------------------------------------------------

(r) Matching Contribution Credits: The amounts (if any) credited in accordance
with Section 3.04.

(s) Participant: An Eligible Employee or a former Eligible Employee with an
undistributed Account balance under the Plan.

(t) Participating Employer: The Company and each Affiliate that, with the
consent of the Administrator or the Committee, participates in the Plan for the
benefit of one or more Participants.

(u) Plan: The Harley-Davidson Management Deferred Compensation Plan, as amended
and in effect from time to time.

(v) Separation from Service: The date on which a Participant separates from
service (within the meaning of Code Section 409A) from the Company and all
Affiliates. A Separation from Service occurs when the Company and the
Participant reasonably anticipate that no further services will be performed by
the Participant for the Company and its Affiliates after that date or that the
level of bona fide services the Participant will perform after such date as an
employee of the Company or an Affiliate will permanently decrease to no more
than 20% of the average level of bona fide services performed by the Participant
(whether as an employee or independent contractor) for the Company and its
Affiliates over the immediately preceding 36-month period (or such lesser period
of services). The Participant is not considered to have incurred a Separation
from Service if the Participant is absent from active employment due to military
leave, sick leave or other bona fide reason if the period of such leave does not
exceed the greater of (i) six months, or (ii) the period during which the
Participant’s right to reemployment by the Company or an Affiliate is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six months,
where such impairment causes the Participant to be unable to perform the duties
of his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to 29 months without causing the
Participant to have incurred a Separation from Service.

 

5



--------------------------------------------------------------------------------

(w) Specified Employee: A Participant who, as of the date of the Participant’s
Separation from Service, is treated as a Specified Employee in accordance with
Code Section 409A and the rules below. The Plan will identify Specified
Employees each year as of December 31, which shall be the Plan’s Specified
Employee identification date. A Participant who is identified as of December 31
as satisfying the requirements for classification as a Specified Employee will
be treated as a Specified Employee for the entire 12 month period that begins on
the April 1 following the December 31 Specified Employee identification date and
ends on the following March 31. A Participant satisfies the requirements for
classification as a Specified Employee if the Participant, at any time during
the 12-month period ending on the Specified Employee identification date, is
(i) an officer of the Company or an Affiliate having annual compensation from
the Company and its Affiliates of greater than $130,000, as indexed; provided
that no more than 50 employees, or if lesser, the greater of three or 10 percent
of all employees, shall be treated as officers, (ii) a five percent owner of the
Company or an Affiliate, or (iii) .a one percent owner of the Company or an
Affiliate having annual compensation from the Company and its Affiliates of
greater than $150,000, as indexed, in all cases applied in accordance with the
regulations issued by the Secretary of the Treasury under Code Section 409A.

(x) Stock Unit: A hypothetical share of common stock of Harley-Davidson, Inc.

(y) Valuation Date: See Section 4.03.

Section 1.02. Construction and Applicable Law.

(a) Wherever any words are used in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.

(b) This Plan is intended to be a plan of deferred compensation maintained for a
select group of management or highly compensated employees as that term is used
in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Wisconsin

 

6



--------------------------------------------------------------------------------

(without reference to conflict of law principles thereof) to the extent such
laws are not preempted by federal law, and any action for benefits under the
Plan or to enforce the terms of the Plan shall be heard in the State of
Wisconsin by the court with jurisdiction over the claim. In case any provision
of the Plan is held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of the Plan, but the Plan shall,
to the extent possible, be construed and enforced as if the illegal or invalid
provision had never been inserted.

 

7



--------------------------------------------------------------------------------

ARTICLE II. PARTICIPATION

Section 2.01. Eligibility.

Except for Section 3.05, an employee shall be eligible to participate in the
Plan only if the employee is employed by a Participating Employer and if the
employee has been designated as an Eligible Employee by the Administrator or the
Committee. When designating an employee as an Eligible Employee, the
Administrator or the Committee, in their sole discretion, may designate the
employee for participation in the entire Plan or any part thereof. An employee
who satisfies the requirements Section 3.05 is eligible to participate in the
Plan with respect to the benefits described in that Section, whether or not the
Participant has been designated for participation in the other components of the
Plan.

 

8



--------------------------------------------------------------------------------

ARTICLE III. EMPLOYEE DEFERRED COMPENSATION

Section 3.01. Deferrals Of Base Compensation.

(a) Amount. A Participant may elect, in such form and manner as the
Administrator may prescribe, to defer payment of a portion of the Base
Compensation that would otherwise be paid to the Participant. A Participant’s
election shall specify either a fixed dollar amount or a percentage (in
increments of 1% to a maximum of 85% or such lower percentage specified by the
Administrator) of the Participant’s Base Compensation that the Participant
wishes to defer. The minimum annual Base Compensation Deferral is $5,000 (or if
the Participant has designated a percentage of Base Compensation to be deferred,
the percentage that, when applied to the Participant’s Base Compensation rate at
the time the Deferral election is made, is expected to result in an annual Base
Compensation Deferral of at least $5,000).

(b) Initial Deferral Election. In the case of a Participant who has been
designated for participation for the first time (and who has not previously been
designated as being eligible for participation in another deferred compensation
plan that is required to be aggregated with this Plan for purposes of Code
Section 409A), the Participant may submit his or her initial Base Compensation
Deferral election within 30 days of being designated for participation in the
Plan. If the Participant does so, the Participant’s validly executed Base
Compensation Deferral election shall become effective with respect to Base
Compensation attributable to services to be performed subsequent to the date on
which the election is filed with the Administrator, or as soon thereafter as is
practicable. Alternatively, the Participant at any time may elect to make Base
Compensation Deferrals by submitting a validly executed Base Compensation
Deferral election to the Administrator, but the election shall become effective
and shall apply only to Base Compensation attributable to services performed on
or after January 1 of the calendar year following the calendar year during which
the election is received by the Administrator, or as soon thereafter as
practicable. A Participant’s Base Compensation Deferral election, once
effective, shall remain in effect until modified by the Participant in
accordance with subsection (c) below or otherwise revoked in accordance with
Plan rules.

(c) Revised Deferral Election. Except to the extent that the Administrator is
permitted (and elects) to give earlier effect to a Participant’s revocation or
revision to his or her Base Compensation Deferral election in accordance with
regulations promulgated by

 

9



--------------------------------------------------------------------------------

the Secretary of the Treasury under Code Section 409A, a Participant’s Deferral
election, once effective with respect to a calendar year, may not be revoked or
modified with respect to Base Compensation for that calendar year. A Participant
may modify his or her then current Base Compensation Deferral election by filing
a revised Base Compensation Deferral election form, properly completed and
signed, with the Administrator. However, except to the extent that the
Administrator is permitted (and elects) to give earlier effect to a
Participant’s revised election in accordance with regulations promulgated by the
Secretary of the Treasury under Code Section 409A, the revised election will be
effective only with respect to Base Compensation for services performed on or
after January 1 of the calendar year following the calendar year during which
the revised election is received by the Administrator, or as soon thereafter as
practicable. A Participant’s revised Deferral election, once effective, shall
remain in effect until again modified by the Participant under this Section or
otherwise revoked in accordance with Plan rules.

(d) Base Compensation Paid Following Year End For the Payroll Period That
Includes December 31. For purposes of applying a Participant’s Base Compensation
Deferral election, Base Compensation paid after December 31 of a calendar year
that is attributable solely to services performed during the payroll period that
includes December 31, if paid in accordance with the normal timing arrangement
by which a Participating Employer compensates employees for services rendered,
is treated as Base Compensation for services performed in the subsequent
calendar year, even though part or all of the Participant’s services might have
been performed in the prior calendar year.

Section 3.02. Deferrals of Annual Bonus Awards.

A Participant may irrevocably elect, in such form and manner as the
Administrator may prescribe, to defer payment of a portion of the annual cash
bonus that may be awarded and that would otherwise be paid to the Participant
with respect to any calendar year. A Participant’s election shall specify either
a fixed dollar amount or a percentage (in increments of 1% to a maximum of 85%
or such lesser amount or percentage as may be established by the Administrator,
or as may be consistent with Code Section 409A and necessary in order to comply
with applicable withholding obligations, whether attributable to withholdings
required under applicable

 

10



--------------------------------------------------------------------------------

law or other authorized withholdings) of the Participant’s annual cash bonus
that the Participant wishes to defer. In the case of any bonus award that does
not constitute performance-based compensation for purposes of Code Section 409A,
a validly executed Annual Bonus Deferral election shall be effective only if the
Annual Bonus Deferral election is received by the Administrator prior to the
last day of the calendar year preceding the calendar year in which the
Participant performs the services on which the bonus award is based, or by such
other time as provided in regulations promulgated by the Secretary of the
Treasury and adopted by the Administrator. In the case of any bonus award that
constitutes performance-based compensation for purposes of Code Section 409A, a
validly executed Annual Bonus Deferral election shall become effective with
respect to the bonus that may be awarded to the Participant with respect to a
calendar year if the Participant’s Deferral election is received by the
Administrator at least six (6) months prior to the end of the (calendar year)
performance period for the bonus, or by such earlier (but not later) date as the
Administrator may establish. A Participant’s Annual Bonus Deferral election
becomes irrevocable at the end of the permitted election period, and the
Participant may not thereafter revoke or modify his or her election, except as
may be permitted by the Administrator in accordance with regulations promulgated
by the Secretary of the Treasury under Code Section 409A. A Participant’s
election to defer a bonus award shall be effective only for the performance
period to which the election relates, and shall not carry over from year to
year.

Section 3.03. Restricted Stock Deferrals.

(a) A Participant may elect, in such form and manner as the Administrator may
prescribe, to defer payment of all or any portion of any restricted stock or
restricted stock unit award that the Participant receives under the Incentive
Stock Plan. A Participant’s election shall specify the whole number of shares or
units (up to 100% of such shares or units, or such lesser number or percentage
as may be established by the Administrator or as may be consistent with Code
Section 409A and necessary in order to comply with applicable withholding
obligations, whether attributable to withholdings required under applicable law
or other authorized withholdings) of the Participant’s award that the
Participant wishes to defer; provided that if the Participant specifies a
deferral percentage and application of that percentage does not produce a whole
number of shares or units, the number of shares or units to be

 

11



--------------------------------------------------------------------------------

deferred shall be increased to the next higher whole number of share or units.
In the case of any award that is not performance-based compensation for purposes
of Code Section 409A, a validly executed Restricted Stock Deferral election
shall be effective only if the Restricted Stock Deferral election is received by
the Administrator prior to the last day of the calendar year preceding the
calendar year in which begins the service period for which the restricted stock
or restricted stock units are granted, or by such other time as provided in
regulations promulgated by the Secretary of the Treasury and adopted by the
Administrator. In the case of any award that is performance-based compensation
for purposes of Code Section 409A, a validly executed Restricted Stock Deferral
election shall become effective with respect to shares or units to be earned by
the Participant with respect to any performance period if the Participant’s
Restricted Stock Deferral election is received by the Administrator at least six
(6) months prior to the end of such performance period or by such earlier (but
not later) date as the Administrator may establish. A Participant’s Restricted
Stock Deferral election becomes irrevocable at the end of the permitted election
period, and the Participant may not thereafter revoke or modify his or her
election, except as may be permitted by the Administrator in accordance with
regulations promulgated by the Secretary of the Treasury under Code
Section 409A. A Participant’s Restricted Stock Deferral election shall be
effective only for the particular restricted stock or restricted stock unit
award to which the election relates, and a Participant’s election does not carry
over from award to award.

(b) A Participant who has made a Restricted Stock Deferral election will be
credited under this Plan, on a one-for-one basis, with a number of Stock Units
equal to the number of shares of restricted stock or the number of stock units
that originally were granted to the Participant under the Incentive Stock Plan
but that the Participant has elected to defer under this Plan as a Restricted
Stock Deferral. Any dividends (or similar distribution) that would have been
payable on the Stock Units credited to a Participant’s Account if such Stock
Units were actual shares of Harley-Davidson, Inc. common stock will be credited
to the Participant’s Account in the form of additional Stock Units. If any such
dividend or other distribution is not already expressed in the form of shares,
it shall be converted, for record keeping purposes, into whole and fractional
Stock Units. The conversion shall be accomplished by dividing the amount of the
dividend or distribution by the closing price of a share of Harley-Davidson,
Inc. common stock on the payment date for the dividend or distribution.

 

12



--------------------------------------------------------------------------------

(c) Unless otherwise determined by the Committee, the Participant’s interest in
Stock Units attributable to a Restricted Stock Deferral shall be subject to the
same vesting or forfeiture conditions to which the Participant would have been
subject if the Participant had received the restricted stock or restricted stock
unit award directly rather than electing to defer delivery of such award.
Similarly, unless otherwise determined by the Committee, the dividend (or
distribution) credits that are made in the form of additional Stock Units in
accordance with subsection (b), shall be subject to the same vesting or
forfeiture conditions as apply with respect to the Stock Unit on which the
dividend (or distribution) credit is based.

(d) In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend or stock split involving Harley-Davidson, Inc.
common stock, or other event in which Harley-Davidson, Inc. common stock is
subdivided or combined, or a cash dividend is declared the amount of which, on a
per share basis, exceeds fifteen percent (15%) of the fair market value of a
share of Harley-Davidson, Inc. common stock, at the time the dividend is
declared, or Harley-Davidson, Inc. shall effect any other dividend or other
distribution of Harley-Davidson, Inc. common stock that the Board determines by
resolution is extraordinary or special in nature or that is in connection with a
transaction that Harley-Davidson, Inc. characterizes publicly as a
recapitalization or reorganization of Harley-Davidson, Inc. common stock or
words of similar import, or any other event shall occur, which, in the judgment
of the Committee necessitates an adjustment to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under this
Plan, the Committee shall make appropriate equitable adjustments with respect to
the Stock Units (if any) credited to the Account of each Participant. The nature
of any such adjustment shall be determined by the Committee, in its discretion.

(e) Shares of Harley-Davidson, Inc. common stock distributed in settlement of a
Participant’s Stock Units, including the shares distributed in settlement of
dividend (or distribution) credits that were made in the form of additional
Stock Units, shall be charged against the pool of available shares under the
Incentive Stock Plan.

 

13



--------------------------------------------------------------------------------

Section 3.04. Matching Contribution Credits.

The Administrator will also credit to the Account of each Participant a Matching
Contribution Credit (denominated in cash) on amounts deferred under this Plan as
Base Compensation Deferrals and/or Annual Bonus Deferrals, as determined by the
Administrator. The Matching Contribution Credit will be in the same relative
amount as the matching contribution that is made to the Participant’s pre-tax
savings account under the Retirement Savings Plan for Salaried Employees of
Harley-Davidson (“Retirement Savings Plan”) on amounts the Participant has
elected to defer under that plan. This Matching Contribution Credit will be made
as of the last day of the calendar year quarter in which the employer matching
contribution is deposited to the Retirement Savings Plan for a year. The
Matching Contribution Credit, and the earnings attributed to it, are subject to
the vesting rules of the Retirement Savings Plan so that a Participant who
terminates employment prior to becoming vested in his or her matching
contributions under the Retirement Savings Plan shall forfeit the portion of his
or her Account under this Plan that is attributable to Matching Contribution
Credits, and earnings thereon. Matching Contribution Credits to this Plan shall
not be deemed to be an employer matching contribution to the Retirement Savings
Plan for any nondiscrimination testing purposes. A Participant will not, under
any circumstances, be credited with aggregate Matching Contribution Credits
under this Plan and matching contributions under the Retirement Savings Plan
that exceeds the rate of matching applicable for the year under the Retirement
Savings Plan multiplied by six percent (6%) of the Participant’s Base
Compensation and Annual Bonus for such year, without regard to any deferrals of
such amounts made hereunder.

Section 3.05. Employer Retirement Contribution Restoration Credits.

(a) Unless the Administrator determines otherwise, a Participant (whether or not
designated for participation in other aspects of the Plan) who is hired on or
after August 1, 2006 and who is covered under the Employer Retirement
Contribution feature of the Retirement Savings Plan for Salaried Employees of
Harley-Davidson or the Buell Motorcycle Company Retirement Savings Plan
(collectively, the “Retirement Savings Plan”) will be eligible to receive an
additional credit to his or her Account for each year, in accordance with the
rules of this Section, if the Participant’s Employer Retirement Contribution
under the Retirement Savings Plan is limited because of the limitations of Code
Section 401(a)(17) or 415.

 

14



--------------------------------------------------------------------------------

(b) With respect to each Participant whose Employer Retirement Contribution is
limited in the manner described in subsection (a), the Participant shall receive
an additional credit under this Plan equal to the difference between (i) the
Employer Retirement Contribution that would have been allocated to the
Participant for the year under the Retirement Savings Plan if the Code
Section 401(a)(17) and 415 limitations did not apply and if Base Compensation
and Annual Bonus Deferrals made by the Participant under this Plan are treated
as if they had been paid to the Participant in cash, and (ii) the Employer
Retirement Contribution to which the Participant is actually entitled for such
year under the Retirement Savings Plan.

(c) A Participant will have a vested and non-forfeitable right to the credits
made under this Section, and any deemed investment gains or losses on such
credits, if the Participant is vested in the Employer Retirement Contributions
made to his or her account under the Retirement Savings Plan. If the Participant
terminates employment prior to obtaining a vested right to the Employer
Retirement Contributions under the Retirement Savings Plan, the credits made on
the Participant’s behalf under this Section, together will all deemed investment
gains or losses on such credits, shall be forfeited.

Section 3.06. Other Deferrals and Credits.

The Administrator or the Committee, in their discretion, may, with respect to
any Participant, determine that the Participant is eligible to make Deferrals
with respect to additional components of the Participant’s remuneration or
receive employer contribution credits in addition to the credits described
herein. In no event, however, shall the Administrator or Committee authorize
such additional Deferrals or credits unless the Administrator or Committee has
first determined that the Deferrals or credits have been elected or authorized
in a manner that will not result in the imposition of tax under Code
Section 409A.

Section 3.07. Effect of Unforeseeable Emergency or Hardship.

Notwithstanding the general timing rules under Sections 3.01 and 3.02 that
govern Participant Deferral elections, if a Participant receives a distribution
on account of (a) “unforeseeable emergency” under Section 5.04 or (b) a
distribution on account of “hardship”

 

15



--------------------------------------------------------------------------------

under the Retirement and Savings Plan or any other qualified plan maintained by
the Company or an Affiliate that includes a qualified cash or deferred
arrangement under Code Section 401(k) where such plan requires the Participant
to cease qualified and non-qualified deferrals as a condition of receiving the
distribution, then the Participant’s then-existing Base Compensation Deferral
election, Annual Bonus Deferral election, and any Restricted Stock Deferral
election may be terminated (and not merely suspended) to the extent this
Administrator so determines. Any Deferral election made after a termination of a
Deferral election due to hardship or unforeseeable emergency will be considered
an “initial deferral election” that is subject to the rules of Code Section 409A
and the regulations promulgated thereunder with respect to “initial deferral
elections.”

Section 3.08. Involuntary Termination of Deferral Elections.

Subject to Code Section 409A, a Participant’s Deferral election will terminate,
or contribution credits to a Participant’s Account will cease, if the
Administrator or the Committee determines that the Participant is no longer
eligible to participate in the Plan or that revocation of a Participant’s
eligibility is necessary or desirable in order for the Plan to qualify under
ERISA as a plan of deferred compensation for a select group of management or
highly compensated employees.

 

16



--------------------------------------------------------------------------------

ARTICLE IV. ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS

Section 4.01. Investment Options.

The Administrator may designate two or more Investment Options. The
Administrator’s designation of an Investment Option does not imply any
obligation on the part of the Participating Employers to set aside or otherwise
invest funds in the designated Investment Option. The Investment Option serves
merely as a device for determining the amount of deemed investment gain or loss
to be credited or charged to the Participant’s Account. Further, the
Administrator may at any time modify the roster of available Investment Options,
including the elimination of any Investment Option that was previously available
under the Plan.

Section 4.02. Participant Investment Elections.

(a) This Section applies to the deemed investment of a Participant’s Account,
other than the portion attributable to Restricted Stock Deferrals and the
portion that is credited with interest at the Plan Interest Rate in accordance
with Section 4.05. The portion of a Participant’s Account that is attributable
to Restricted Stock Deferrals is deemed to be invested in Stock Units, and the
Participant is not permitted to exercise investment discretion with respect to
this portion.

(b) In accordance with uniform rules prescribed by the Administrator, which
shall permit Participants to make investment directions at least annually, each
Participant shall designate, in writing or in such other manner as the
Administrator may prescribe, how his or her Account (other than the portion of
the Account attributable to Restricted Stock Deferrals) shall be deemed to be
invested among the Investment Options. A Participant’s investment designation,
when effective, shall operate both (i) to reallocate the Participant’s existing
Account balance (other than the portion of the Account attributable to
Restricted Stock Deferrals) in the percentages specified by the Participant in
his or her investment election, and (ii) as a direction with respect to the
deemed investment of future Deferrals or other credits (other than Restricted
Stock Deferrals) made while the designation is in effect. If the Participant
fails to make a timely and complete investment designation, he or she shall be
deemed to have elected that 100% of his or her Account credited to the default
Investment Option specified by the Administrator.

 

17



--------------------------------------------------------------------------------

(c) When selecting more than one Investment Option, the Participant shall
designate, in whole multiples of 1% or such other percentage determined by the
Administrator, the percentage of his or her eligible Account (and of future
eligible Deferrals or credits) to be allocated to each Investment Option.

(d) A Participant’s investment election or deemed investment election shall
become effective on the date established by the Administrator for this purpose,
and shall remain in effect unless and until modified by a subsequent election
that becomes effective in accordance with the rules of this Section.

(e) Other than a reallocation of a Participant’s eligible Account pursuant to a
revised investment election submitted by the Participant, the deemed investment
allocation of a Participant will not be adjusted to reflect differences in the
relative investment return realized by the various hypothetical Investment
Options that the Participant has designated, i.e., the Participant’s Account
will not be periodically “rebalanced” to return the investment allocation of the
Participant’s account to the investment allocation in effect on the effective
date of the Participant’s most recent investment election.

Section 4.03. Allocation of Deemed Investment Gain or Loss.

As of the last day of each calendar quarter, or at such other times as the
Administrator may prescribe (each, a “Valuation Date”), and except as provided
in Section 4.05, the Account of each Participant will be credited (or charged)
based upon the investment gain (or loss) that the Participant would have
realized with respect to his or her Account since the immediately preceding
Valuation Date had the Account been invested in accordance with the terms of the
Plan and the Participant’s actual or deemed investment election.

Section 4.04. Accounts are For Record Keeping Purposes Only.

Plan Accounts and the record keeping procedures described herein serve solely as
a device for determining the amount of benefits accumulated by a Participant
under the Plan, and shall not constitute or imply an obligation on the part of a
Participating Employer to fund such benefits. In any event, a Participating
Employer may, in its discretion, set aside assets and/or contribute to a trust
assets equal to part or all of such account balances and invest such assets in
life insurance or any other investment deemed

 

18



--------------------------------------------------------------------------------

appropriate. Any such assets held by a Participating Employer or in a trust
shall be and remain the sole property of the Participating Employer or the
trust, as applicable, and a Participant shall have no proprietary rights of any
nature whatsoever with respect to such assets.

Section 4.05. Pre-2000 Deferrals Under Program A.

(a) Notwithstanding anything to the contrary herein, this Section applies to
deferrals made prior to January 1, 2000 that are credited under the Life
Insurance Investment Program (sometimes referred to herein as “Program A”)

(b) The Life Insurance Investment Program was the original investment program
that has been available under the Plan since 1988. Under the Life Insurance
Investment Program or Program A, a Participant’s deferred compensation amounts
were credited to a special Account (the “Program A Account”) that is credited
with interest at the Plan Interest Rate, and with respect to which a potential
death benefit (described in subsection (d) below) may become payable. The Life
Insurance Investment Program is closed to new deferrals effective January 1,
2000. A Participant may elect that the Participant’s Program A Account shall
cease being deemed credited with interest at the Plan Interest Rate and shall
thereafter be deemed to be invested in accordance with Sections 4.01 through
4.04 above.

(c) For each twelve (12) consecutive month period beginning on September 1 of
each year and ending on August 31 of the following year, the Plan Interest Rate
is the Moody’s Long Term Bond Rate in effect on such September 1 (or the last
business day immediately preceding such date if September 1 is a Saturday,
Sunday or legal holiday).

(d) Upon the death of a Participant prior to termination of employment, and
before any benefit payments have been made or have started, the Company will pay
to the designated Beneficiary of a Participant with a Program A, Account, as
compensation for services rendered prior to the date of death, a benefit equal
to the Participant’s Program A Account measured as of the last day of the
calendar year quarter in which the date of death occurred or, if greater, a
death benefit determined as follows:

 

19



--------------------------------------------------------------------------------

Age at Deferral

  

Multiple of Program A Deferral

Commitments Determined Separately

as to Each Deferral Commitment

Through 45

   5.0

46

   4.8

47

   4.6

48

   4.4

49

   4.2

50

   4.0

51

   3.8

52

   3.6

53

   3.4

54

   3.2

55

   3.0

56

   2.8

57

   2.6

58

   2.4

59

   2.2

60

   2.0

61

   1.8

62

   1.6

63

   1.4

64

   1.2

65 and over

   1.0

 

20



--------------------------------------------------------------------------------

(e) Following the Participant’s death, no additional earnings are credited on
the portion of any death benefit amount that is determined as a multiple of a
Participant’s Program A deferral commitment.

(f) If there is a reduction in a Program A Account, including a premature
distribution from a Program A Account due to hardship, the Administrator will
advise the Participant as to the corresponding effect on the Participant’s death
benefit. If a Participant has made more than one deferral commitment under
Program A, the Participant’s death benefit will be separately determined for
each commitment. A special rule applies, however, for any Participant who was
not insurable for a death benefit larger than the “guaranteed issue” amount
available to the Company at standard rates when the Participant, prior to
January 1, 2000, completed a deferred compensation agreement calling for a
deferral commitment to Program A. In that case, the affected Participant’s death
benefit with respect to such deferral commitment is limited to the greater of
(i) the balance in the participant’s Program A Account attributable to such
deferral commitment, or (ii) an amount of death benefit able to be insured by
the Company at standard rates at the time the Participant completed his or her
deferred compensation agreement providing for such Program A deferral
commitment.

 

21



--------------------------------------------------------------------------------

ARTICLE V. DISTRIBUTION OF ACCOUNTS

Section 5.01. Distribution of Account.

Except as provided in Section 5.07, distribution of a Participant’s vested
Account will be made, in accordance with this Article V, following the date on
which the Participant incurs a Separation from Service. The manner in which a
Participant’s Account will be distributed depends on whether the Participant has
attained age fifty-five (55) on or prior to the date on which the Participant
incurs a Separation from Service.

(a) If the Participant incurs a Separation from Service prior to attaining
fifty-five (55) years of age, the Participant’s vested Account will be
distributed in a single sum cash payment notwithstanding any contrary
distribution election made by the Participant in accordance with Section 5.02
below. The distribution shall be made within thirty (30) days following the
Valuation Date that is coincident with or next follows the Participant’s
Separation from Service; provided that if the Participant is a Specified
Employee at the time of the Participant’s Separation from Service, the
distribution shall be made within thirty (30) days following the Valuation Date
that is coincident with or next follows the six (6) month anniversary of the
Participant’s Separation from Service. Distribution shall be made in cash,
except that with respect to the portion of the Participant’s Account that is
attributable to Restricted Stock Deferrals, the Participant shall receive one
(1) share of Harley-Davidson, Inc. common stock for each whole Stock Unit
credited to the Participant’s Account, and cash in lieu of any fractional Stock
Unit.

(b) If the Participant’s Separation from Service occurs on or after the
Participant’s attainment of fifty-five (55) years of age, the Participant’s
vested Account balance will be distributed in one (1) to fifteen (15) annual
installments, as elected by the Participant in accordance with Section 5.02
below. The first installment will be paid within thirty (30) days following the
Valuation Date that is coincident with or next follows the Participant’s
Separation from Service; provided that if the Participant is a Specified
Employee at the time of the Participant’s Separation from Service, the
distribution shall be made within thirty (30) days following the Valuation Date
that is coincident with or next following the six (6) month anniversary of the
Participant’s Separation from Service. Each subsequent installment shall be made
in June of each calendar year subsequent to the year the initial installment was
paid, during the

 

22



--------------------------------------------------------------------------------

installment period. Distributions shall be made in cash, except that with
respect to the portion of any installment that is attributable to the
Participant’s Restricted Stock Deferrals, the Participant shall receive one
(1) share of Harley-Davidson, Inc. common stock for each whole Stock Unit that
is being settled/distributed, and cash in lieu of any fractional Stock Unit. The
cash portion of a Participant’s annual distribution amount shall be determined
by dividing (A) the Participant’s aggregate vested balance in the Account (other
than the portion attributable to Restricted Stock Deferrals) as of the Valuation
Date immediately preceding the installment distribution date by (B) the number
of installment payments remaining to be made under the distribution period
selected by the Participant. The stock portion of the Participant’s annual
distribution amount shall be determined by dividing (A) the Participant’s vested
Stock Units in the Account by (B) the number of installment payments remaining
to be made under the distribution period selected by the Participant. During the
installment payment period, the undistributed Account will continue to be
credited or charged with deemed investment gains or losses in the same way that
deemed gains or losses are credited or charged while the Participant is
employed.

Section 5.02. Distribution Election.

(a) Distribution Election. A Participant shall elect the number of annual
installments, from one (1) to fifteen (15), over which his or her Account is to
be distributed following the Participant’s Separation from Service. The election
shall be in such form as the Administrator shall prescribe.

(b) Timing of Distribution Election and Default Distribution Election. An
Eligible Employee shall make a distribution election at the same time as the
Participant first makes a Deferral election under the Plan. A Participant who
fails to make a distribution election with respect to the Participant’s Account
(or any portion thereof) shall be deemed to have elected distribution in ten
(10) annual installments. Except as described in subsection (c) below, a
Participant’s election or deemed distribution election is irrevocable.

(c) Modification of Distribution Election. On or before December 31, 2008, a
Participant may revise his or her distribution election or deemed distribution
election; provided that a revised distribution election made during calendar
years 2006, 2007 or 2008

 

23



--------------------------------------------------------------------------------

(including the election described in Section 5.07) will not be given effect, and
the Participant’s immediately prior valid distribution election (or deemed
election) will continue in effect, if the revised election would operate to
cause amounts that would otherwise be distributable in the calendar year in
which the revised distribution election is made to be deferred for distribution
in a subsequent calendar year, or to cause amounts that would otherwise be
distributable in a subsequent calendar year to become distributable in the
calendar year in which the revised election is made. On and after January 1,
2009, a Participant may modify his or her distribution election (or deemed
distribution election) only if (i) the Participant’s application to modify the
Participant’s distribution election is approved by the Administrator, (ii) the
revised distribution election is submitted to the Administrator at least twelve
(12) months prior to the first scheduled payment date under the Participant’s
then-current distribution election and the revised election is not given effect
for twelve (12) months after the date on which the revised election is
submitted, and (iii) except as permitted under Code Section 409A, payment
pursuant to the revised distribution election is deferred for at least five
(5) years from the date payment would otherwise have been made under the
Participant’s prior distribution election. For purposes of applying the rules of
Code Section 409A, a series of installment payments will be considered a single
payment form.

(d) Effectiveness of Distribution Election. A Participant’s distribution
election will be given effect only if the Participant’s Separation from Service
occurs on or after the date on which the Participant attains age fifty-five
(55). If the Participant’s Separation from Service occurs prior to attainment of
age fifty-five (55), the Participant’s distribution election will be null and
void, and the Participant’s vested Account will be distributed, in accordance
with Section 5.01(a), in a single payment.

(e) Distribution Election Procedures. A distribution election or modified
distribution election shall be deemed made only when it is received and accepted
as complete by the Administrator.

(f) Acceleration of Payments. Notwithstanding any other provision of the Plan,
if the Administrator determines that all or any portion of a Participant’s
Account is required to be included in the Participant’s income as a result of a
failure to comply with the

 

24



--------------------------------------------------------------------------------

requirements of Code Section 409A and the regulations promulgated thereunder,
the Company or applicable Affiliate shall immediately make distribution from the
Plan to the Participant or Beneficiary, in one lump sum, of the amount (but not
exceeding the amount) that is so taxable.

Section 5.03. Death Benefit Payments.

(a) Death Prior to Separation from Service. Upon the death of a Participant
prior to the Participant’s Separation from Service, the Participant’s
Beneficiary will receive a single sum benefit equal to the Participant’s vested
undistributed Account balance, the cash portion of which shall be valued as of
the Valuation Date coincident with or immediately preceding the date of the
Participant’s death. The distribution will be made within ninety (90) days
following the Participant’s death. The six (6) month payment delay for
Participants who are Specified Employees will not apply. Distribution shall be
made in cash, except that with respect to the portion of the Participant’s
Account that is attributable to Restricted Stock Deferrals, the Beneficiary
shall receive one (1) share of Harley-Davidson, Inc. common stock for each whole
Stock Unit credited to the Participant’s Account, and cash in lieu of any
fractional Stock Unit.

(b) Death After Separation from Service. Upon the death of a Participant
following the Participant’s Separation from Service but prior to completion of
distribution of the Participant’s vested Account, the Participant’s Beneficiary
will receive a single sum benefit equal to the Participant’s undistributed
vested Account balance, the cash portion of which shall be valued as of the
Valuation Date coincident with or immediately preceding the date of the
Participant’s death. The distribution will be made within ninety (90) days
following the Participant’s death. The six (6) month payment delay for
Participants who are Specified Employees will not apply. Distribution shall be
made in cash, except that with respect to the portion of the Participant’s
Account that is attributable to Restricted Stock Deferrals, the Beneficiary
shall receive one (1) share of Harley-Davidson, Inc. common stock for each whole
Stock Unit credited to the Participant’s Account, and cash in lieu of any
fractional Stock Unit.

 

25



--------------------------------------------------------------------------------

Section 5.04. Hardship Withdrawals.

A Participant who has incurred an “unforeseeable emergency” may request, and the
Administrator may (but need not) approve a distribution of part or all of the
Participant’s vested Account balance, in accordance with and subject to the
limitations set forth in this Section. An “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Code Section 152(a) without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The amount
authorized by the Administrator for distribution with respect to an emergency
may not exceed the amounts necessary to satisfy the emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship.

Section 5.05. Automatic Single Sum Distribution.

In the case of any Participant or Beneficiary whose vested Account (when added
to the balance of any other account under a non-qualified deferred compensation
arrangement that is required to be aggregated with this Plan under Code
Section 409A) has a value equal to or less than the applicable dollar amount
under Code Section 402(g)(1)(B), e.g., $15,500 for 2008, the Account will be
distributed in the form of a single sum payment on the date on which
distributions would otherwise commence, and such single sum payment shall be in
lieu of any installment distribution period that would otherwise apply.
Distribution shall be made in cash, except that with respect to the portion of
the Participant’s Account that is attributable to Restricted Stock Deferrals,
the Participant shall receive one (1) share of Harley-Davidson, Inc. common
stock for each whole Stock Unit credited to the Participant’s Account, and cash
in lieu of any fractional Stock Unit.

 

26



--------------------------------------------------------------------------------

Section 5.06. Acceleration of Payments Upon a Change of Control.

Notwithstanding anything herein to the contrary, upon a change of control event
(within the meaning of Code Section 409A) with respect to Harley-Davidson, Inc,
the vested Account of each Participant shall be paid to the Participant or
Beneficiary, as applicable, as soon as practicable, but in no event more than 30
days, after the change of control event in a single sum payment, regardless of
any distribution election then in effect.

Section 5.07. Election of Distribution at a Stated Date. Notwithstanding
anything in the Plan to the contrary and in accordance with transition rules
published by the Internal Revenue Service for purposes of Code Section 409A, on
or before December 31, 2008, a Participant who is actively employed may elect to
have the portion of his or her vested Account (exclusive of any portion credited
to the Program A Account) as of December 31, 2008, together with deemed gains or
losses from December 31, 2008 through the Valuation Date selected by the
Participant, distributed to the Participant in a single sum payment.
Distribution will be made within thirty (30) days following the Valuation Date
designated by the Participant. The Valuation Date selected by a Participant must
be the last day of a calendar quarter no earlier than June 30, 2009. Because
distribution is being elected a stated date unrelated to the Participant’s
Separation from Service, the six (6) month payment delay applicable to Specified
Employees for distributions on account of Separation from Service will not
apply. A Participant’s election shall not be recognized if the effect of the
election would be to defer amounts that would otherwise be distributable in 2008
for distribution into 2009 or subsequent years.

 

27



--------------------------------------------------------------------------------

ARTICLE VI. GENERAL PROVISIONS

Section 6.01. Administration.

The Administrator shall administer and interpret the Plan and supervise
preparation of Participant elections, forms, and any amendments thereto. The
Administrator may, in its discretion, delegate any or all of its authority and
responsibility, and to the extent of any such delegation, any references herein
to the Administrator shall be deemed references to such delegee; provide that
any such delegee shall not act in any non-ministerial fashion in a matter
affecting the delegee’s own participation or interest in the Plan.
Interpretation of the Plan shall be within the sole discretion of the
Administrator or the Committee and shall be final and binding upon each
Participant and Beneficiary. The Administrator or the Committee may adopt and
modify rules and regulations relating to the Plan as it deems necessary or
advisable for the administration of the Plan. Further, the Administrator shall
not act in any non-ministerial fashion in any matter that affects one or more of
the members of the committee that is the Administrator (unless such action
affects all Participants uniformly) and any such action will be taken or
decision made by the Committee.

Section 6.02. Restrictions to Comply with Applicable Law.

Notwithstanding any other provision of the Plan, the Participating Employers
shall have no obligation to make any payment under the Plan unless such payment
is in accordance with the terms of the Plan and will comply with all applicable
laws and the applicable requirements of any securities exchange or similar
entity. The Administrator or the Committee shall have the right to restrict any
transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable in order to comply with any law or exemption.

Section 6.03. Claims Procedures.

(a) If a Participant or Beneficiary (the “claimant”) believes that he is
entitled to a benefit under the Plan that is not provided, the claimant or his
or her legal representative shall file a written claim for such benefit with the
Administrator, not later than ninety (90) days after the payment (or first
payment) is made (or should have been made) in accordance with the terms of the
Plan or in

 

28



--------------------------------------------------------------------------------

accordance with regulations issued by the Secretary of the Treasury under Code
Section 409A. Any such claim shall be filed in writing stating the nature of the
claim, and the facts supporting the claim, the amount claimed and the name and
address of the claimant. The Administrator shall review the claim. If the
Administrator denies the claim, it shall deliver, within one hundred thirty-five
(135) days of the date the first payment was made (or should have been made) in
accordance with the terms of the Plan or in accordance with regulations issued
by the Secretary of the Treasury under Code Section 409A, a written notice of
such denial decision. If the claimant’s claim is denied in whole or part, the
Administrator shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and a
description of the Plan’s review procedures (as set forth in subsection (b)) and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse determination upon review.

(b) The claimant has the right to appeal the Administrator’s decision by filing
a written appeal to the Administrator within 180 days after the payment (or
first payment) is made (or should have been made) in accordance with the terms
of the Plan or in accordance with regulations issued by the Secretary of the
Treasury under Code Section 409A. The claimant will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the claimant’s appeal. The
claimant may submit written comments, documents, records and other information
relating to his or her claim with the appeal. The Administrator will review all
comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within 60 days after receiving the claimant’s
written appeal; provided that the Administrator may determine that an additional
60-day extension is necessary due to circumstances beyond the Administrator’s
control, in which event the Administrator shall notify the claimant prior to the
end of the initial period that an extension is needed, the reason therefor and
the date by which the Administrator expects to render a decision. If the
claimant’s appeal is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall

 

29



--------------------------------------------------------------------------------

include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant’s claim; and a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.

Section 6.04. Participant Rights Unsecured.

(a) Unsecured Claim. The right of a Participant or the Participant’s Beneficiary
to receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his or her Account or any other specific assets of a Participating
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by the
Participant or his or her guardian or legal representative.

(b) Contractual Obligation. The Company may authorize the creation of a trust or
other arrangements to assist it in meeting the obligations created under the
Plan. However, any liability to any person with respect to the Plan shall be
based solely upon any contractual obligations that may be created pursuant to
the Plan. No obligation of a Participating Employer shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person.

Section 6.05. Distributions for Tax Withholding and Payment.

(a) Notwithstanding the time or schedule of payments otherwise applicable to the
Participant, the Administrator may direct that distribution from a Participant’s
vested Account be made (i) to pay the Federal Insurance Contributions Act (FICA)
tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2) with respect to
compensation deferred under the Plan, (ii) to pay the income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of FICA taxes, and (iii) to pay the additional income tax at source on
wages attributable to the “pyramiding” of Code Section 3401 wages and taxes;
provided that the total amount distributed under this provision must not exceed
the aggregate of the FICA tax and the income tax withholding related to such
FICA tax.

 

30



--------------------------------------------------------------------------------

(b) The amount actually distributed to the Participant in accordance with the
time or schedule of payments applicable to the Participant will be reduced by
applicable tax withholding except to the extent such withholding requirements
previously were satisfied in accordance with subsection (a) above.

Section 6.06. Amendment or Termination of Plan.

(a) There shall be no time limit on the duration of the Plan.

(b) The Company, by action of the Human Resources Committee of the Board, may at
any time amend the Plan, including but not limited to modifying the terms and
conditions applicable to (or otherwise eliminating) Deferrals or contribution
credits to be made on or after the amendment date; provided, however, that no
amendment or termination may reduce or eliminate any Account balance accrued to
the date of such amendment or termination (except as such Account balance may be
reduced as a result of investment losses allocable to such Account).

(c) The Company, by action of the Human Resources Committee of the Board, may
terminate the Plan at any time. Upon termination of the Plan, Accounts may be
paid to Participants and Beneficiaries in a single sum payment, without regard
to any distribution election then in effect, but only if the following are met:

 

  (i) The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts accrued under the
Plan but not yet paid are distributed to the Participants or Beneficiaries, as
applicable, by the latest of: (A) the last day of the calendar year in which the
Plan termination and liquidation occurs, (B) the last day of the calendar year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(C) the last day of the first calendar year in which payment is administratively
practicable.

 

31



--------------------------------------------------------------------------------

  (ii) The Plan is terminated at any time during the period that begins thirty
(30) days prior and ends twelve (12) months following a change of control event
(within the meaning of Code Section 409A), provided that all arrangements
required to be aggregated with the Plan (within the meaning of Code
Section 409A) sponsored by the Company or an Affiliate are terminated and
liquidated with respect to each Participant that experienced the change of
control event, so that all participants under similar arrangements are required
to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date of termination of the
arrangements.

 

  (iii)

The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate. In such event, all amounts accrued under the Plan but not yet paid
will be distributed to all Participants or Beneficiaries, as applicable, no
earlier than twelve (12) months (and no later than twenty-four (24) months)
after the date of termination. This provision shall not be effective unless all
other plans required to be aggregated with this Plan under Code Section 409A are
also terminated and liquidated. Notwithstanding the foregoing, any payment that
would otherwise be paid during the twelve (12)-month period beginning on the
Plan termination date pursuant to the terms of the Plan shall be paid in
accordance with such terms.

 

32



--------------------------------------------------------------------------------

 

In addition, the Company or any Affiliate shall be prohibited from adopting a
similar arrangement within three (3) years following the date of the Plan’s
termination, unless any individual who was a Participant under this Plan is
excluded from participating thereunder for such three (3) year period.

Except as provided in Paragraphs (i), (ii) and (iii) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to discontinue further benefit accruals, but the Plan
will continue to operate, in accordance with its terms as from time to time
amended and in accordance with applicable Participant elections, with respect to
the Participant’s benefit accrued through the date of termination, and in no
event shall any such action purporting to terminate the Plan form the basis for
accelerating distributions to Participants and Beneficiaries.

Section 6.07. Administrative Expenses.

Costs of establishing and administering the Plan will be paid by the
Participating Employers.

Section 6.08. Successors and Assigns.

This Plan shall be binding upon and inure to the benefit of the Participating
Employers, their successors and assigns and the Participants and their heirs,
executors, administrators, and legal representatives.

Section 6.09. Right of Offset.

The Participating Employers shall have the right to offset from the benefits
payable hereunder (and at the time such benefit would otherwise be payable) any
amount that the Participant owes to the Company or an Affiliate or other entity
in which the Company or an Affiliate maintains an ownership interest. The offset
shall be applied so as to include, but shall not be limited to, any

 

33



--------------------------------------------------------------------------------

fines, penalties, damages or any other amounts (including attorneys’ fees)
imposed on or paid by the Company or Affiliate as a result of any conduct of the
Participant during the Participant’s employment. The Company may effectuate the
offset without the consent of the Participant (or the Participant’s spouse or
Beneficiary, in the event of the Participant’s death).

Section 6.10. Not a Contract of Employment.

This Plan may not be construed as giving any person the right to be retained as
an employee of the Company or any Affiliate.

Section 6.11. Miscellaneous Distribution Rules.

(a) Accelerated Distribution Following Section 409A Failure. If an amount under
this Plan is required to be included in a Participant’s income under Code
Section 409A prior to the date such amount is actually distributed, the
Participant shall receive a distribution, in a lump sum, within ninety (90) days
after the date it is finally determined that the Plan fails to meet the
requirements of Code Section 409A. The distribution shall equal the amount
required to be included in the Participant’s income as a result of such failure.

(b) Permitted Delay in Payment. If a distribution required under the terms of
this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution. Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern. Further, if any
distribution pursuant to the Plan will violate the terms of Section 16(b) of the
Securities Exchange Act of 1934 or other Federal securities laws, or any other
applicable law, then the distribution shall be delayed until the earliest date
on which making the distribution will not violate such law.

(c) Disregard of Six Month Delay. Notwithstanding anything herein to the
contrary, if at the time of a Participant’s Separation from Service, the stock
of Harley-Davidson, Inc. or any other related entity that is considered a
“service recipient” within the meaning of Section 409A of the Code is not traded
on an established securities market or otherwise, then the provisions of the
Plan requiring

 

34



--------------------------------------------------------------------------------

that payments for Specified Employees be delayed for six months shall cease to
apply. In such event, the payment (if a lump sum) or initial payment (if
installments) shall be made within ninety (90) days following the event
triggering the benefit payment(s).

 

HARLEY-DAVIDSON MOTOR COMPANY GROUP, INC. By:  

/s/ Gail A. Lione

Title:  

Executive Vice President

Date:  

December 29, 2008

 

35